Name: Commission Regulation (EEC) No 342/91 of 11 February 1991 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 41 / 10 Official Journal of the European Communities 14. 2 . 91 COMMISSION REGULATION (EEC) No 342/91 of 11 February 1991 on the supply of various consignments of cereals as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 110 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community as Commu ­ nity food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7 . 7. 1990, p. 6. (3) OJ No L 136, 26 . 5 . 1987, p. 1 . (4) OJ No L 204, 25 . 7 . 1987, p. 1 . 14. 2. 91 Official Journal of the European Communities No L 41 / 11 ANNEX LOTS A, B and C 1 . Operation Nos ('): 1195/90 ; 1196/90 and 1197/90 2. Programme : 1990 3 . Recipient : Arab Republic of Egypt 4 . Representative of the recipient (2) : Ambassade de la RÃ ©publique Arabe d'Egypte, Section commer ­ ciale, 522 avenue Louise, B- 1 050 Bruxelles ; tel . 02 647 32 27, telex 64809 COMRAU B 5 . Place or country of destination : Egypt 6 . Product to be mobilized : common wheat 7. Characteristics and quality of the goods : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.1 ) 8 . Total quantity : 110 000 tonnes 9 . Number of lots : three (1 195/90 : Lot A : 50 000 tonnes ; 1 196/90 : Lot B : 30 000 tonnes ; 1 197/90 : Lot C : 30 000 tonnes) 10 . Packaging : in bulk 1 1 . Method of mobilization : the Community market 12 . Stage of supply : free at port of shipment, fob stowed (6)(8) 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  30. 4. 1991 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 5 . 3 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 12. 3 . 1991 (b) period for making the goods available at the port of shipment : 1  30. 4. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B/25670 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 26. 2. 1991 fixed by Commission Regulation (EEC) No 203/91 (OJ No L 23, 29 . 1 . 1991 , p. 20) No L 41 /12 Official Journal of the European Communities 14. 2 . 91 Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to be contacted by the successful tenderer : Mme Henrich, DÃ ©lÃ ©guÃ ©, 6 IBN Zanri Str., Cairo Zamalek ; telex 94258 EUROP UN-CAIRO. (3) The successful tenderer shall supply to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30 ,  236 20 05. Is) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7 . 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs . The loading and stowage operations will be the responsibility of the successful tenderer. Q The radioactivity certificate must be endorsed by an Egyptian embassy or consulate . (8) Two ports of shipment may be specified in the tender if the loading must be completed in the second port.